Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered February 29, 2012. The order, among other things, granted plaintiffs cross motion for leave to renew its motion for partial summary judgment and, upon renewal, adhered to its prior decision.
It is hereby ordered that said appeal by defendants is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Hayward Baker, Inc. v C.O. Falter Constr. Corp. (104 AD3d 1253 [2013]). Present — Centra, J.R, Peradotto, Lindley, Whalen and Martoche, JJ.